Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-9 and 16-20 directed to species non-elected without traverse.  Accordingly, claims 5-9 and 16-20 have been cancelled.
Reasons for Allowance
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an aerial drone vehicle comprising an aerodynamic fuselage located along a central longitudinal axis of the vehicle, the front leading edge of the fuselage aligned with the central longitudinal axis, and the lateral width of the fuselage shorter than its vertical height, a left transverse wing connected to the left side of the fuselage and extending transversely away from the fuselage, a right transverse wing connected to the right side of the fuselage and extending transversely away from the fuselage, said left and right transverse wings comprising an aerodynamic airfoil tilted approximately 45 degrees up from the longitudinal axis, a left motor support arm mounted on the outer end of the left transverse wing and a right motor support arm mounted on the outer end of the right transverse wing, the left and right motor support arms oriented substantially parallel to the fuselage and comprising aerodynamic airfoils and angles of attack approximately 90 degrees up from the lateral axis of the fuselage, and fixed front left, front right, rear left, rear right motor mounts attached to the front longitudinal end of the left motor support arm, the front longitudinal end of the right motor support arm, the rear longitudinal end of the left motor support arm, and the rear longitudinal end of the right motor support arm, respectively, each motor mount comprising an aerodynamic airfoil and having an attached motor and propeller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642